Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I (Claims 1-8 and 10-19), as well as Applicant’s species election of Species 1A and 2A (SEQ ID NO.: 1 and SEQ ID NO.: 5), without traverse, in the reply filed on 13 December 2021 are acknowledged.  
It is noted that Applicant canceled claims 20 and 25, which had described the Group II and Group III inventions, respectively.
The nonelected Roseburia hominis and Eubacterium eligens species (i.e., SEQ ID NOs: 2-4 and 6-10) and all limitations relating to said nonelected species, are withdrawn from further consideration at this time. Election was made without traverse, in the timely reply to the Restriction/Election Office Action mailed 13 October 2021, filed on 13 December 2021.

Status of Claims
	Claims 1-8 and 10-19 are pending.
Claims 1-8 and 10-19 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2018/045239, 08/03/2018, which claims benefit of 62/541,387, 08/04/2017.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1-8 and 10-19 have the effective filing date of 04 August 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 31 March 2021 and 22 September 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

However, the following individual documents are not being considered for reasons specific to the cited references, as follows:
Foreign patent document citation #3 “HK 1218560” on the IDS submitted 22 September 2021 is not being considered, because no copy was provided. The IDS lists a corresponding foreign patent document (WO2014121304) which has also not been provided.
It is not clear if this was an error by the Office or Applicant. Applicant may provide copies of the missing references in response to this Office action for consideration 

Drawings
The drawings were received on 04 February 2020.  These drawings are accepted.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8, 10 and 11 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 5-8, 10 and 11 are indefinite because the metes and bounds of the claimed subject matter are not clear. 



Claim 5 recites: “…, wherein the subject has presented with a fasting blood glucose level of greater than about 125 mg/dL or greater than about 130 mg/dL.”
Claim 6 recites: “…, wherein the subject has presented with a 2-hour value for a 75 gram oral glucose tolerance test of greater than about 140 mg/dL.”
Claim 7 recites: “…, wherein the therapeutically effective amount of R. hominis comprises about 1x107 to 1x1012 colony forming units (CFU) of R. hominis.”
Claim 8 recites: “…, wherein the therapeutically effective amount of E. eligens comprises about 1x107 to 1x1012 colony forming units (CFU) of E. eligens.”
Claim 10 recites: “…, wherein the method results in a reduction of the subject's fasting blood glucose level of at least about 5%, 10%, 20%, 30% or 40% of the fasting blood glucose level…”

However, it is not clear what numerical ranges are included in the limitations ‘greater than about 125 mg/dL’,  ‘greater than about 130 mg/dL’, ‘greater than about 140 mg/dL’, and ‘about 1x107 to 1x1012 colony forming units (CFU)’. It is not clear what numerical range is included in the limitations ‘at least about 5%’ and ‘at least about 40%’, as the lower and upper ends of the recited percent range. The specification does not describe, define or explain the (numerical) meaning of the term ‘about’. For example, it is not clear if the phrase ‘greater than about 125 mg/dL’ includes fasting blood glucose levels of greater than 112.5 mg/dL, e.g., if the term ‘about’ means ± 10%. For example, it is not clear if the phrase ‘at least about 5%’ includes a reduction in the subject’s fasting blood glucose level of at least 4.5%, e.g., if the term ‘about’ means ± 10%.
For the purpose of compact prosecution, the claims will be interpreted such that prior art which recites numerical values which are ‘about’ those claimed numerical values will be considered to be applicable prior art. An American English dictionary definition of the word ‘about’ is: near in time, number, degree etc.; approximately; nearly; almost.
 Claim 11 is dependent upon claim 10, recites the limitations of claim 10 and, therefore, is also rejected for this same reason.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-8 are rejected under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Henn et al. (U.S. Patent Application Publication No. 2017/0151291 A1; Pub. Date: Jun. 1, 2017).
[Henn et al. cited in the Restriction/Election Office Action mailed 13 October 2021.]

Henn et al. addresses the limitations of claim 1, 2, 3, 4, 5, 6, 7 and 8.
Regarding claims 1 and 3, Henn et al. shows compositions comprising an effective amount of a bacterial composition comprising at least a first type of isolated bacterium capable of forming a spore, a second type of isolated bacterium capable of forming a spore and optionally a third type of isolated bacterium capable of forming a spore. The bacterial composition comprises at least about 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 or 20 types of isolated bacteria in vegetative form (pg. 2, para. [0009]). The first type of isolated bacterium and the second type of isolated bacterium are selected from Table 1 (pg. 3, para. [0015]). Table 1 shows Roseburia hominis (pg. 56, Table 1 cont., Accession# AJ270482) and Eubacterium eligens (pg. 61, Table 1 cont., Accession# CP001104 [Claim 1- a composition comprising: i) active agents consisting of: an isolated Roseburia hominis (R. hominis) bacterial strain and an isolated Eubacterium eligens (E. eligens) bacterial strain]).
Bacterial compositions of isolated bacterial strains with a plurality of functional properties, are useful, in particular, for treating dysbiosis (e.g., restoring a GI microbiome to a state of health), and for treating disorders associated with infection or imbalance of microbial species found in the gut (pg. 1, para. [0008]). It has been reported that a GI dysbiosis is associated with diabetes. A composition provided herein can be used to alter the microbiota of a subject having or susceptible to diabetes, and is associated with an improvement in insulin sensitivity or other sign or symptom associated with Type 2 or Type 1 diabetes (pg. 24, para. [0201]). Representative diseases, disorders and conditions potentially associated with a dysbiosis, which are suitable for treatment with the compositions and methods as described herein, are provided in Table 3 (pg. 17, para. [0115]). Table 3 includes ‘metabolic disorder’ (pg. 78, Table 3 cont., column 1) and ‘Type 2 Diabetes’ (pg. 79, Table 3 cont., column 1 [Claim 1- A method for treating a metabolic disorder in a subject in need thereof] [Claim 3- the metabolic disorder is selected from a group which includes type 2 diabetes]).
In another aspect, methods are provided comprising administering to a human subject in need thereof an effective amount of the bacterial compositions (pg. 3, para. [0012] [Claim 1- administering to the subject a therapeutically effective amount of R. hominis and of E. eligens bacterial strains]).
The bacterial compositions can be administered orally, rectally, or parenterally, in formulations containing conventionally acceptable carriers, adjuvants, and
vehicles as desired (pg. 23, para. [0186] [Claim 1- a pharmaceutically acceptable carrier]).
	Regarding claims 2, 7 and 8, also provided are single dose units comprising the bacterial compositions provided herein, for example, dose units comprising at least 1x107, 1x108, 1x109, 1x1010, 1x1011, or 1x1012 colony forming
units (CFUs) of viable bacteria (pg. 2, para. [0011] thru pg. 3, cont. para. [0011] [Claim 2- the R. hominis and E. eligens are each viable] [Claims 7 and 8- R. hominis and E. eligens each comprises 1x107 to 1x1012 CFU as the therapeutically effective amount]).
	Regarding claims 4, 5 and 6, ‘Prediabetes’ refers to a condition in which blood glucose levels are higher than normal, but not high enough to be classified as diabetes. Individuals with pre-diabetes are at increased risk of developing type 2 diabetes within a decade. According to CDC, prediabetes can be diagnosed by
fasting glucose levels between 100-125 mg/dL, and a 2 hour post-glucose load plasma glucose in oral glucose tolerance test (OGTT) between 140 and 199 mg/dL (pg. 14, para. [0097] [Claim 4- the metabolic disorder is not type 1 diabetes] [Claim 5- the subject has presented with a fasting blood
glucose level of greater than about 125 mg/dL] [Claim 6- the subject has presented with a 2-hour value for a 75 gram oral glucose tolerance test of greater than about 140 mg/dL]). 


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 10 and 11 are rejected under 35 U.S.C. §103 as being unpatentable over Henn et al. (U.S. Patent Application Publication No. 2017/0151291 A1; Pub. Date: Jun. 1, 2017) in view of Udayappan et al. ((2016) npj Biofilms Microbiomes 2: 1-10).
[Henn et al. cited in the Restriction/Election Office Action mailed 13 October 2021.]
Claim 10 is dependent on claim 1, and claim 11 is dependent on claim 10, and, therefore, recite the limitations of claim 1. The claims are, therefore, rejected over Henn et al., with regard to claim 1.

Henn et al. addresses the limitations of claim 1.
Regarding claim 1, Henn et al. shows compositions comprising an effective amount of a bacterial composition comprising at least a first type of isolated bacterium capable of forming a spore, a second type of isolated bacterium capable of forming a spore and optionally a third type of isolated bacterium capable of forming a spore. The bacterial composition comprises at least about 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 or 20 types of isolated bacteria in vegetative form (pg. 2, para. [0009]). The first type of isolated bacterium and the second type of isolated bacterium are selected from Table 1 (pg. 3, para. [0015]). Table 1 shows Roseburia hominis (pg. 56, Table 1 cont., Accession# AJ270482) and Eubacterium eligens (pg. 61, Table 1 cont., Accession# CP001104 [Claim 1- a composition comprising: i) active agents consisting of: an isolated Roseburia hominis (R. hominis) bacterial strain and an isolated Eubacterium eligens (E. eligens) bacterial strain]).
Bacterial compositions of isolated bacterial strains with a plurality of functional properties, are useful, in particular, for treating dysbiosis (e.g., restoring a GI microbiome to a state of health), and for treating disorders associated with infection or imbalance of microbial species found in the gut (pg. 1, para. [0008]). It has been reported that a GI dysbiosis is associated with diabetes. A composition provided herein can be used to alter the microbiota of a subject having or susceptible diabetes, and is associated with an improvement in insulin sensitivity or other sign or symptom associated with Type 2 or Type 1diabetes (pg. 24, para. [0201]). Representative diseases, disorders and conditions potentially associated with a dysbiosis, which are suitable for treatment with the compositions and methods as described herein, are provided in Table 3 (pg. 17, para. [0115]). Table 3 includes ‘metabolic disorder’ (pg. 78, Table 3 cont., column 1) and ‘Type 2 Diabetes’ (pg. 79, Table 3 cont., column 1 [Claim 1- A method for treating a metabolic disorder in a subject in need thereof]).
In another aspect, provided are methods comprising administering to a human subject in need thereof an effective amount of the bacterial compositions (pg. 3, para. [0012] [Claim 1- administering to the subject a therapeutically effective amount of R. hominis and of E. eligens bacterial strains]).
The bacterial compositions can be administered orally, rectally, or parenterally, in formulations containing conventionally acceptable carriers, adjuvants, and
vehicles as desired (pg. 23, para. [0186] [Claim 1- a pharmaceutically acceptable carrier]).

	Henn et al. further teaches that the subject may be suffering from a dysbiosis, that contributes to or causes a condition classified as diabetes or
pre-diabetes, including but not limited to mechanisms such as metabolic endotoxemia, altered metabolism of primary bile acids, immune system activation, or an imbalance or reduced production of short chain fatty acids including butyrate, propionate, acetate, and branched chain fatty acids (pg. 16, para. [0106]).
	That is, Henn et al. teaches that a subject suffering from a dysbiosis, such as diabetes or pre-diabetes, exhibits reduced production of butyrate.

	Henn et al. does not show: 1) the method results in a reduction of the subject's fasting blood glucose level of at least about 5%, 10%, 20%, 30% or 40% of the fasting blood glucose level of the subject prior to the first administration of the composition [Claim 10]; and 2) the reduction of the subject's fasting blood glucose level is measured at 1 month, 2 months, 3 months, 4 months, 5 months, 6 months, 7 months, 8 months, 9 months, 10 months, 11 months, or 12 months after the first administration of the composition [Claim 11].

Udayappan et al. addresses the limitations of claims 10 and 11.
Udayappan et al. teaches that an altered intestinal microbiota composition is associated with insulin resistance and type 2 diabetes mellitus (pg. 1, Abstract [nexus to Henn et al.] [altered GI microbiota is associated with type 2 diabetes]). An oral treatment with active Eubacterium hallii which improved insulin sensitivity in severely resistant insulin resistant db/db mice is described (pg. 1, column 2, para. 1 [nexus to Henn et al.] [composition consisting of Eubacterium hallii (Henn et al., pg. 53, Table 1 cont., accession# L34621), improves insulin sensitivity]). At 16 weeks of age, the animals were daily given an oral gavage comprising 106, 108 and 1010 CFU of E. hallii (pg. 8, column 1, para. 4 [nexus to Henn et al.] [1x108, 1x1010 CFU of bacterial composition]).
Regarding claims 10 and 11, in the last week of treatment, after an overnight fast, mice received an insulin bolus and blood glucose was measured. The animals were daily given an oral gavage comprising 106, 108 and 1010 CFU of E. hallii for 4 weeks (pg. 8, column 1, para. 4). Insulin responsiveness was assessed by performing insulin tolerance tests. E. hallii-treated groups displayed significantly improved insulin-mediated reduction in blood glucose levels (106 CFU: ±7%, 108 CFU: ±9%, 1010 CFU: ±7%) after 4 weeks of treatment compared with the glycerol-treated controls (Figure 1c) (pg. 3, column 1, lines 7-14; and pg. 2, Fig. 1c [Claim 10- the method results in a reduction of the subject's fasting blood glucose level of at least about 5% of the fasting blood glucose level of the subject prior to the first administration of the composition] [Claim 11- the reduction of the subject's fasting blood glucose level is measured at 1 month after the first administration of the composition]).

Udayappan et al. further teaches that E. hallii is an anaerobic, Gram-positive, catalase-negative bacterium belonging to the Lachnospiraceae family of the phylum Firmicutes that is present in both murine and human faeces. E. hallii is a butyrate-producing species. Interestingly, in contrast to other intestinal bacterial isolates like Roseburia and Faecalibacterium that produce butyrate from monosaccharides, E. hallii has the capacity to also produce butyrate from lactate and acetate in a low pH environment such as the proximal small intestine (pg. 1, column 1, para. 2).
That is, Roseburia spp. and Eubacterium (hallii) have the same biochemical property with regard to butyrate production.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for treating a metabolic disorder in a subject, comprising administering a composition comprising Roseburia hominis and Eubacterium eligens, as shown by Henn et al., by using the composition to reduce the subject’s fasting blood glucose level by at least about 5% [Claim 10], and to have measured said reduction at 1 month after the first administration of the composition [Claim 11], as shown by Udayappan et al., with a reasonable expectation of success, because Udayappan et al. shows administering a bacterial composition consisting of a Eubacterium strain as the active agent in order to treat a symptom of type 2 diabetes, and Eubacterium (including eligens and hallii) is the bacterial strain included in the bacterial composition administered for treating type 2 diabetes, as shown by Henn et al. (MPEP 2143 (I)(G)). 
In addition, although Udayappan et al. does not show two different bacterial strains in the described composition, Udayappan et al. does teach that Roseburia strains, which are shown by Henn et al., are butyrate-producing strains, as is Eubacterium hallii (pg. 1, column 1, para. 2). Therefore, it would have been obvious (and one of ordinary skill in the art would have been motivated) to have incorporated a second butyrate-producing strain, such as Roseburia hominis, into the composition containing E. hallii, with the reasonable expectation that said incorporation would improve the therapeutic value of the bacterial composition (MPEP 2143 (I)(G)). In addition, adding another butyrate-producing strain would be akin to adding more of same (MPEP 2144.04 (IV)(A)).
In addition, Henn et al. teaches that a subject suffering from a dysbiosis, such as diabetes or pre-diabetes, exhibits reduced production of butyrate (pg. 16, para. [0106]). That is, because Henn et al. teaches that diabetes or prediabetes is characterized by reduced production of butyrate, one of ordinary skill in the art would have been motivated to have incorporated butyrate-producing bacterial strains, such as the Roseburia and Eubacterium shown by Udayappan et al., into a bacterial composition administered to treat a metabolic disorder, such as type 2 diabetes (MPEP 2143 (I)(G)).  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claims 12, 14, 16 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Henn et al. (U.S. Patent Application Publication No. 2017/0151291 A1; Pub. Date: Jun. 1, 2017) in view of Duncan et al. ((2006) Intl. J. System. Evol. Microbiol. 56: 2437-2441), as evidenced by NCBI Blast search ((SEQ ID NO.: 1) Downloaded 14 March 2022).
[Henn et al. cited in the Restriction/Election Office Action mailed 13 October 2021.]
Claims 12, 14, 16 and 18 are dependent on claim 1, recite the limitations of claim 1, and are, therefore, rejected over Henn et al., with regard to claim 1.

Henn et al. addresses the limitations of claim 1.
Regarding claim 1, Henn et al. shows compositions comprising an effective amount of a bacterial composition comprising at least a first type of isolated bacterium capable of forming a spore, a second type of isolated bacterium capable of forming a spore and optionally a third type of isolated bacterium capable of forming a spore. The bacterial composition comprises at least about 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 or 20 types of isolated bacteria in vegetative form (pg. 2, para. [0009]). The first type of isolated bacterium and the second type of isolated bacterium are selected from Table 1 (pg. 3, para. [0015]). Table 1 shows Roseburia hominis (pg. 56, Table 1 cont., Accession# AJ270482) and Eubacterium eligens (pg. 61, Table 1 cont., Accession# CP001104 [Claim 1- a composition comprising: i) active agents consisting of: an isolated Roseburia hominis (R. hominis) bacterial strain and an isolated Eubacterium eligens (E. eligens) bacterial strain]).
Bacterial compositions of isolated bacterial strains with a plurality of functional properties, are useful, in particular, for treating dysbiosis (e.g., restoring a GI microbiome to a state of health), and for treating disorders associated with infection or imbalance of microbial species found in the gut (pg. 1, para. [0008]). It has been reported that a GI dysbiosis is associated with diabetes. A composition provided herein can be used to alter the microbiota of a subject having or susceptible diabetes, and is associated with an improvement in insulin sensitivity or other sign or symptom associated with Type 2 or Type 1diabetes (pg. 24, para. [0201]). Representative diseases, disorders and conditions potentially associated with a dysbiosis, which are suitable for treatment with the compositions and methods as described herein, are provided in Table 3 (pg. 17, para. [0115]). Table 3 includes ‘metabolic disorder’ (pg. 78, Table 3 cont., column 1) and ‘Type 2 Diabetes’ (pg. 79, Table 3 cont., column 1 [Claim 1- A method for treating a metabolic disorder in a subject in need thereof]).
In another aspect, provided are methods comprising administering to a human subject in need thereof an effective amount of the bacterial compositions (pg. 3, para. [0012] [Claim 1- administering to the subject a therapeutically effective amount of R. hominis and of E. eligens bacterial strains]).
The bacterial compositions can be administered orally, rectally, or parenterally, in formulations containing conventionally acceptable carriers, adjuvants, and vehicles as desired (pg. 23, para. [0186] [Claim 1- a pharmaceutically acceptable carrier]).

Henn et al. does not show: 1) the Roseburia hominis bacterial strain has a 16S rRNA sequence that is at least 97%, 98%, 99% or 100% identical to SEQ ID NO.: 1 [Claims 12, 14, 16 and 18]. 

Duncan et al. as evidenced by NCBI Blast addresses the limitations of claims 12, 14, 16 and 18.
Regarding claims 12, 14, 16 and 18, Duncan et al. shows seven recently cultured bacterial isolates which, although similar in their 16S rRNA gene sequences to Roseburia intestinalis L1-82T (DSM 14610T), were not sufficiently related for inclusion within existing species, forming three separate clusters in a 16S rRNA gene phylogenetic tree. Two strains belonging to one cluster (A2-181 and A2-183T) were the only strains that were able to grow on glycerol and that failed to grow on any of the complex substrates tested (inulin, xylan and amylopectin). Based on 16S rRNA gene sequence similarity, three novel Roseburia species are proposed, one of which is named Roseburia hominis sp. nov. (type strain A2-183T=DSM 16839T=NCIMB 14029T) (pg. 2437, Abstract [nexus to Henn et al.] [bacterial strain Roseburia hominis]). Isolated from human feces in Aberdeen, Scotland, the R. hominis type strain is A2-183T=DSM 16839T=NCIMB 14029T (pg. 2440, column 1, para. 5 [Claims 12, 14, 16 and 18- the Roseburia hominis bacterial strain has a 16S rRNA sequence that is at least 97%, 98%, 99% or 100% identical to SEQ ID NO.: 1]).

Duncan et al. does not specifically show that R. hominis strain A2-183 has a 100% identity match to SEQ ID NO.: 1.

NCBI Blast search of SEQ ID NO.: 1 shows that the isolate with accession# NR_074809.1 (aka Roseburia hominis, A2-183) is a 100% sequence match to SEQ ID NO.: 1 (pg. 1, entry# 1). The listing reference for NCBI NR_074809.1 is Mulder et al., unpublished journal submissions, 28-Jan-2013 and 05-Aug-2011 (pg. 11, Roseburia hominis A2-183 16S ribosomal RNA).
That is, the strain was deposited in GenBank before the effective filing date of instant claims 12, 14, 16 and 18.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for treating a metabolic disorder in a subject, comprising administering a composition comprising Roseburia hominis and Eubacterium eligens, as shown by Henn et al., as applied to claim 1 above, by administering a composition consisting of a(n) R. hominis strain having a 16S rRNA sequence that is at least 97%, 98%, 99% or 100% identical to SEQ ID NO.: 1 [Claims 12, 14, 16 and 18], as shown by Duncan et al. as evidenced by NCBI Blast, with a reasonable expectation of success, because the bacterial composition, shown by Henn et al., incorporates strain R. hominis (MPEP 2143 (I)(A)). 
In addition, Duncan et al. teaches that the described Roseburia hominis strain produces butyrate and formate as major products from glucose (pg. 2440, column 1, para. 4), and Henn et al. teaches that a subject suffering from a dysbiosis, such as diabetes, exhibits reduced production of butyrate (pg. 16, para. [0106]). Therefore, one of ordinary skill in the art would have incorporated the R. hominis strain (e.g., as a strain substitution), as shown by Duncan et al. as evidenced by NCBI Blast, into the composition, shown by Henn et al., with the reasonably predictable expectation that the R. hominis strain, shown by Duncan et al. as evidenced by NCBI Blast, would have produced butyrate, thereby successfully treating a metabolic disorder, such as type 2 diabetes (MPEP 2143 (A) and (B)(3)). 
One would have been motivated to have made those modifications, because one of ordinary skill in the art of administering probiotic compositions to treat metabolic disorders, such as diabetes, would prefer to be able to choose from a number of different species of Roseburia hominis strains as treatment options, because a specific species may be more effective in treating a particular metabolic disorder in a particular type of subject with particular symptoms vs other bacterial species. For example, a strain which produces the most butyrate may be better at treating diabetes in a particular subject depending on the severity level of the disease in said subject or the types of symptoms being presented in said subject.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claims 13, 15, 17 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Henn et al. (U.S. Patent Application Publication No. 2017/0151291 A1; Pub. Date: Jun. 1, 2017) in view of Mahowald et al. ((2009) PNAS 106(14): 5859-5864) as evidenced by NCBI Blast search ((SEQ ID NO.: 5) Downloaded 14 March 2022).
[Henn et al. cited in the Restriction/Election Office Action mailed 13 October 2021.]
Claims 13, 15, 17 and 19 are dependent on claim 1, recite the limitations of claim 1, and are, therefore, rejected over Henn et al., with regard to claim 1.
Henn et al. addresses the limitations of claim 1.
Regarding claim 1, Henn et al. shows compositions comprising an effective amount of a bacterial composition comprising at least a first type of isolated bacterium capable of forming a spore, a second type of isolated bacterium capable of forming a spore and optionally a third type of isolated bacterium capable of forming a spore. The bacterial composition comprises at least about 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 or 20 types of isolated bacteria in vegetative form (pg. 2, para. [0009]). The first type of isolated bacterium and the second type of isolated bacterium are selected from Table 1 (pg. 3, para. [0015]). Table 1 shows Roseburia hominis (pg. 56, Table 1 cont., Accession# AJ270482) and Eubacterium eligens (pg. 61, Table 1 cont., Accession# CP001104 [Claim 1- a composition comprising: i) active agents consisting of: an isolated Roseburia hominis (R. hominis) bacterial strain and an isolated Eubacterium eligens (E. eligens) bacterial strain]).
Bacterial compositions of isolated bacterial strains with a plurality of functional properties, are useful, in particular, for treating dysbiosis (e.g., restoring a GI microbiome to a state of health), and for treating disorders associated with infection or imbalance of microbial species found in the gut (pg. 1, para. [0008]). It has been reported that a GI dysbiosis is associated with diabetes. A composition provided herein can be used to alter the microbiota of a subject having or susceptible diabetes, and is associated with an improvement in insulin sensitivity or other sign or symptom associated with Type 2 or Type 1diabetes (pg. 24, para. [0201]). Representative diseases, disorders and conditions potentially associated with a dysbiosis, which are suitable for treatment with the compositions and methods as described herein, are provided in Table 3 (pg. 17, para. [0115]). Table 3 includes ‘metabolic disorder’ (pg. 78, Table 3 cont., column 1) and ‘Type 2 Diabetes’ (pg. 79, Table 3 cont., column 1 [Claim 1- A method for treating a metabolic disorder in a subject in need thereof]).
In another aspect, provided are methods comprising administering to a human subject in need thereof an effective amount of the bacterial compositions (pg. 3, para. [0012] [Claim 1- administering to the subject a therapeutically effective amount of R. hominis and of E. eligens bacterial strains]).
The bacterial compositions can be administered orally, rectally, or parenterally, in formulations containing conventionally acceptable carriers, adjuvants, and
vehicles as desired (pg. 23, para. [0186] [Claim 1- a pharmaceutically acceptable carrier]).

Henn et al. does not show: 1) the Eubacterium eligens bacterial strain has a 16S rRNA sequence that is at least 97%, 98%, 99% or 100% identical to SEQ ID NO.: 5 [Claims 13, 15, 17 and 19].

Mahowald et al. as evidenced by NCBI Blast addresses the limitations of claims 13, 15, 17 and 19.
Regarding claims 13, 15, 17 and 19, Mahowald et al. teaches that the adult human distal gut microbial community is typically dominated by 2 bacterial phyla (divisions), the Firmicutes and the Bacteroidetes. Finished genome sequences were generated from Eubacterium rectale and E. eligens, which belong to Clostridium Cluster XIVa, one of the most common gut Firmicute clades (pg. 5859, column 1, Abstract [nexus to Henn et al.] [bacterial strain Eubacterium eligens]). Previously described methods were used to isolate RNA from frozen cecal contents, synthesize DNA and to hybridize the cDNAs to a custom bacterial GeneChip (pg. 5864, column 2, para. 2). The sequence reported in this paper has been deposited in the GenBank database [accession nos. CP001104–CP001106 (ATCC 27750, E. eligens) (pg. 5859, column 2, footnotes [Claims 13, 15, 17 and 19- the Eubacterium eligens bacterial strain has a 16S rRNA sequence that is at least 97%, 98%, 99% or 100% identical to SEQ ID NO.: 5]).

Mahowald et al. does not specifically show that E. eligens strain ATCC 27750 has a 100% identity match to SEQ ID NO.: 5.

NCBI Blast search of SEQ ID NO.: 5 shows that the isolate with accession# NR_074613.1 (aka Eubacterium eligens, ATCC 27750) is a 100% sequence match to SEQ ID NO.: 5 (pg. 1, entry# 3). The listing reference for NCBI NR_074613.1 is Mahowald et al., Proc. Natl. Acad. Sci. 106 (14): 5859-5864 (2009) (pg. 13, Eubacterium eligens 16S ribosomal RNA) cited above.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for treating a metabolic disorder in a subject, comprising administering a composition comprising Roseburia hominis and Eubacterium eligens, as shown by Henn et al., as applied to claim 1 above, by administering a composition consisting of a(n) E. eligens strain having a 16S rRNA sequence that is at least 97%, 98%, 99% or 100% identical to SEQ ID NO.: 5 [Claims 13, 15, 17 and 19], as shown by Mahowald et al. as evidenced by NCBI Blast, with a reasonable expectation of success, because the bacterial composition, shown by Henn et al., incorporates strain E. eligens (MPEP 2143 (I)(A)).
In addition, Mahowald et al. shows that the Firmicutes, including E. rectale and E. eligens, have significantly fewer polysaccharide-degrading enzymes and more ABC transporters and PTS systems than the Bacteroidetes. Therefore, E. rectale and B. thetaiotaomicron were chosen as representatives of these 2 phyla for further characterization of their niches in vivo. E. rectale has the ability to generate butyrate as a major end product of fermentation (pg. 5860, column 1, last para. thru column 2, lines 1-8). That is, Mahowald et al. teaches that E. rectale (a close cluster relative of E. eligens) produces butyrate, Udayappan et al. teaches that E. hallii and Roseburia spp. produce butyrate, and Henn et al. teaches that a subject suffering from a dysbiosis, such as diabetes, exhibits reduced production of butyrate (pg. 16, para. [0106]). Therefore, one of ordinary skill in the art would have incorporated the E. eligens strain (e.g., as a strain substitution), as shown by Mahowald as evidenced by NCBI Blast, into the bacterial composition, shown by Henn et al., with the reasonably predictable expectation that the described bacterial strains would have produced butyrate, thereby successfully treating a metabolic disorder, such as type 2 diabetes (MPEP 2143 (I)(B)(3)).
One would have been motivated to have made those modifications, because one of ordinary skill in the art of administering probiotic compositions to treat metabolic disorders, such as diabetes, would prefer to be able to choose from a number of different species of Eubacterium eligens strains as treatment options, because a specific species may be more effective in treating a particular metabolic disorder in a particular type of subject with particular symptoms vs other bacterial species. For example, a strain which produces the most butyrate may be better at treating diabetes in a particular subject depending on the severity level of the disease in said subject or the types of symptoms being presented in said subject.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651  

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631